Investor Contact: Brian Campbell Director, Investor Relations 201-748-6874 brian.campbell@wiley.com John Wiley & Sons, Inc.Announces Fiscal Year 2009 Results · Full year revenue growth of 3.4% on a currency neutral basis · Full year EPS growth of 22% on a currency neutral and comparable basis · Full year EPS on a US GAAP Basis $2.15 vs. $2.49 last year, including 2008 unusual item and negative impact of FX of $0.50 per share · Revenue growth by segment, excluding FX:STMS +9%, HE +6%, P/T -10% · Free cash flow for fiscal year 2009 increased 40%; average debt declined 10% Change $ millions FY09 FY08 Excluding FX Including FX Revenue 1,611 1,674 3.4% (3.7%) Adjusted EPS Reported EPS 2.15 2.15 2.17* 2.49 22.0% 6.4% (0.9%) (13.7%) *Adjusted growth excludes an unusual tax benefit which was accretive to fiscal year 2008
